           Case 1:20-cv-00410-RDM Document 30 Filed 06/04/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    STEVEN E. SHAW,

                           Plaintiff,

                    v.                              Civil Action No.: 20-0410 (RDM)

    KENNETH BRAITHWAITE,
    Secretary, United States Navy, 1 et al.,

                           Defendants.


                           NOTICE OF APPEARANCE OF COUNSEL

         The Clerk of the Court will please enter the appearance of Assistant United States Attorney

Brian Field as counsel of record for Defendant Kenneth Braithwaite in the above-captioned case.

June 4, 2020                                   Respectfully submitted,

                                                /s/ Brian J. Field
                                               BRIAN J. FIELD
                                               D.C. BAR #985577
                                               Assistant United States Attorney
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               (202) 252-2551
                                               Brian.Field@usdoj.gov




1
 Pursuant to Federal Rule of Civil Procedure 25(d), Defendant Kenneth Braithwaite is substituted
automatically as the named Defendant in this action.
